Citation Nr: 0313909	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
ankle arthritis.

2.  Entitlement to a rating in excess of 10 percent for a 
variously diagnosed skin disorder.

3.  Entitlement to a compensable rating for a right finger 
scar.

4.  Entitlement to a compensable rating for left peroneal 
nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1987 to February 1996.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 1996 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which, in pertinent 
part, granted service connection for the disabilities at 
issue and assigned initial ratings.  A March 2002 rating 
decision increased two of those ratings (left ankle arthritis 
and skin disorder).  In February 2003 the veteran testified 
at a videoconference hearing before the undersigned.
 
The March 2002 rating decision also granted service 
connection for left peroneal nerve damage, rated 
noncompensable, as secondary to the service-connected left 
ankle arthritis.  At his February 2003 hearing the veteran 
expressed disagreement with the noncompensable rating.  That 
matter has not been addressed in a statement of the case 
(SOC).   

REMAND

During his February 2003 hearing the veteran stated that he 
is a podiatrist and that he believes that X-rays of his left 
ankle at the time of his last VA examination, in 1998, were 
misread as showing "no bony abnormality."  He asserts that 
the X-rays actually show osteophytes along the medial 
malleolus and in the talus, that this is evidence of 
impingement, and that he has ankylosis of the left ankle as 
well as reduced range of motion of this joint.  He has 
submitted X-rays which were not of record at the time of the 
rating decision which assigned the current 20 percent rating.  
He asserts that the RO has not considered that he is required 
to use orthopedic inserts.  In light of the contentions of 
increased disability and the newly submitted evidence another 
VA examination of the left ankle is indicated.    
The veteran last underwent a VA skin examination in January 
1998.  Regulations governing ratings of skin disorders were 
revised effective August 30, 2002, since that last VA 
examination.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  (However, ratings based on the revised regulations 
may not be assigned prior to the effective date of the 
regulations.)  VA has not notified the veteran of the change 
in rating criteria and the veteran has not been examined in 
light of the revised criteria.  Thus, another VA examination 
specifically addressing the new criteria for rating skin 
disorders is indicated.

At his February 2003 hearing the veteran alleged that there 
is neurological damage that has not been rated associated 
with his service-connected right ring finger scar.  

Finally, where, as here, a veteran has expressed disagreement 
with an RO determination on a claim, and the RO has not 
issued a SOC, the Board is required to remand the claim to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).  

Consequently, the case is REMANDED to the RO for the 
following:

1.	The RO should issue an appropriate SOC 
addressing the matter of entitlement to a 
compensable rating for left peroneal nerve 
damage to the veteran and his 
representative.  They should be given the 
requisite period of time to respond, and 
advised that they must submit a substantive 
appeal to perfect the appeal.  If the 
appeal is timely perfected, this matter 
should be returned to the Board for further 
appellate consideration.

2.	The RO should arrange for the veteran to be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected left ankle arthritis.  
The examiner should have the claims file 
(including X-rays submitted by the veteran) 
available for review.  The examination 
should include all indicated studies 
including range of motion testing.  The X-
rays submitted by the veteran should be 
reviewed, and if any further studies are 
indicated, they should be done.  

3.	The RO should arrange for the veteran to be 
afforded a VA skin examination to determine 
the current severity of his service 
connected variously diagnosed skin 
disorder.  The examiner should have the 
veteran's claims file and copies of both 
the previous and the revised criteria for 
rating skin disorders available for review.  
The clinical findings reported must be 
sufficiently detailed to allow for 
consideration under both sets of criteria.

4.	The RO should arrange for the veteran to be 
afforded a VA neurological examination to 
determine the presence and current severity 
of any right ring finger neurological 
impairment and left peroneal nerve 
impairment.  The veteran's claims folder 
must be available to the examiner for 
review in conjunction with the examination.  

5.	The RO should then readjudicate each of the 
claims on appeal in light of the evidence 
added to the record since the March 2002 
Supplemental SOC (SSOC).  The review must 
encompass consideration of both the old and 
(from August 30, 2002) the new criteria for 
rating skin disorders.  If any of these 
benefits sought remains denied, the veteran 
and his representative should be issued an 
appropriate SSOC and afforded the requisite 
period of time to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


